Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 24, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155498(62)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  NORTH AMERICAN BROKERS, LLC,                                                                                        Justices
  and MARK RATLIFF,
            Plaintiffs-Appellees,
                                                                    SC: 155498
  v                                                                 COA: 330126
                                                                    Livingston CC: 15-028669-CH
  HOWELL PUBLIC SCHOOLS,
           Defendant-Appellant,
  and
  ST. JOHN PROVIDENCE,
             Defendant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 29, 2018
  order is considered, and it is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 24, 2018

                                                                               Clerk